PER CURIAM.
We find no reversible error in appellant’s Points I and II. However, the parties concede that Point III raises an error that needs correcting. By its verdict the jury found appellant guilty of possession of a misdemeanor amount of marijuana, but the judgment finds appellant guilty of a felony possession.
We affirm the judgment in all respects except that we remand the cause for correction of the judgment as to the possession of marijuana in Count II.
DOWNEY, LETTS and STONE, JJ., concur.